DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 14, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Published Patent Application No. 2016/0034625 (hereinafter “Wang”).
Regarding claims 1 and 27, Wang teaches an apparatus and associated method, the apparatus comprising: a plurality of input ports and a plurality of output ports (par. [0030]); and 
a subset of pre-configured interconnection patterns comprising some but not all of a plurality of possible interconnection patterns between the plurality of input ports and the plurality of output ports (Figs. 4; pars. [0030]-[0035]); and 

switch to a first interconnection pattern from the subset of pre-configured interconnection patterns, the first interconnection pattern providing a first set of connections between the plurality of input ports and the plurality of output ports (Figs. 4; pars. [0030]-[0035]); 
switch to a second interconnection pattern from the subset of pre-configured interconnection patterns, the second interconnection pattern providing a second set of connections between the plurality of input ports and the plurality of output ports (Figs. 4; pars. [0030]-[0035]); and 
transmit, via the first interconnection pattern and/or the second interconnection pattern, at least one signal between the plurality of input ports and the plurality of output ports (Figs. 4; par. [0033]).
Regarding claim 2, Wang teaches that the apparatus is configured to at least switch to the first interconnection pattern at a first time and the second interconnection pattern at a second time (Figs. 4; pars. [0030]-[0035]).
Regarding claim 3, Wang teaches that the apparatus comprises a first selector switch and a second selector switch (Fig. 4A; par. [0034]).
Regarding claim 4, Wang teaches that the first selector switch is configured to at least switch to the first interconnection pattern, and wherein the second selector switch is configured to at least switch to the second interconnection pattern (Figs. 4; pars. [0031], [0035]).
Regarding claim 5, Wang teaches that the first selector switch and the second selector switch are configured to operate in parallel (Fig. 4A).
Regarding claim 7, Wang teaches that the subset of pre-configured interconnection patterns provides at least one connection between each of the plurality of input ports and each of the plurality of output ports (Figs. 4; pars. [0030]-[0035]).
Regarding claim 8, Wang teaches that the at least one connection comprises a direct connection between an input port and an output port. (Figs. 4; pars. [0030]-[0035]).
Regarding claim 9, Wang teaches that at least one connection comprises an indirect connection between an input port and an output port, and wherein the indirect connection includes at least one hop through an intermediary input port and/or an intermediary output port (Figs. 4; pars. [0034]-[0040]).
Regarding claim 10, Wang teaches that the apparatus is further configured to at least store, at the intermediary input port and/or the intermediary output port, data being transferred between the input port and the output port (par. [0033]).
Regarding claim 14, Wang teaches that the apparatus comprises at least one selector module configured to at least switch between a first coupling and a second coupling, wherein the first coupling couples the plurality of input ports and/or the plurality of output ports with the first interconnection pattern, and wherein the second coupling couples the plurality of input ports and/or the plurality of output ports with the second interconnection pattern (Figs. 4; pars. [0030]-[0035]).





Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of U.S. Published Patent Application No. 2011/0234951 (hereinafter “Cohen”).
Wang teaches the limitations of the base claim 1. Wang does not explicitly teach that the selector module explicitly comprises a beam steering device. Cohen teaches a selector module that explicitly comprises a beam steering device (par. [0015]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the selector module of Wang so as to explicitly comprise a beam steering device, as taught by Cohen. The motivation would have been to prevent undesired interconnection (par. [0015]).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of U.S. Published Patent Application No. 2008/0131119 (hereinafter “Okada”).
Wang teaches the limitations of the base claim 1. Wang does not explicitly teach that the selector module explicitly comprises a lens array having a first lens and a second lens. Okada teaches a selector module that explicitly comprises a lens array having a first lens and a second lens (pars. [0025]-[0027]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the selector module of Wang so as to explicitly comprise a lens array having a first lens and a second lens, as taught by Okada. The motivation would have been to achieve desired optical alignment of interconnection (pars. [0025]-[0027]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of U.S. Published Patent Application No. 2012/0263417 (hereinafter “LeBlanc”).
Wang teaches the limitations of the base claim 1. Wang does not explicitly teach that the first interconnection pattern and/or the second interconnection pattern are formed from one or more fiber optic cables and/or passive optical elements. LeBlanc teaches interconnection patterns that are formed from one or more fiber optic cables and/or passive optical elements (par. [0003]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the first and second interconnection patterns of Wang so as to be explicitly formed from one or more fiber optic cables and/or passive optical elements, as taught by LeBlanc. The motivation would have been to allow for interconnection between desired high and low count situations (par. [0003]).


Allowable Subject Matter
Claims 6, 11-13, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first selector switch and the second selector switch are configured to at least switch to a third interconnection pattern, wherein the first interconnection pattern and the second interconnection pattern are formed based on the third interconnection pattern, and wherein the first interconnection and the second interconnection pattern are formed by the first selector switch being coupled with a different permutation of the plurality of input ports than the second selector switch.
Regarding claims 11-13, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the apparatus comprises a subset of switching elements comprising some but not all of a plurality of switching elements fully interconnecting the plurality of input ports and the plurality of output ports, wherein the first interconnection pattern and/or the second interconnection pattern are pre-configured based at least on a selection of switching elements forming the subset of switching elements, and wherein the apparatus is configured to at least route the at least one signal via the first interconnection pattern and/or the second interconnection pattern by at least toggling the plurality of switching elements.
Regarding claim 15, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the at least one selector module comprises a first set of module ports coupled with the first interconnection pattern and a second set of module ports coupled with the second interconnection, wherein the at least one selector module is configured to at least switch to the first coupling by at least routing the at least one signal through the first set of module ports and switch to the second coupling by at least routing the at least one signal through the second set of module ports.
Regarding claim 19, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the selector module further comprises a prism array having a first prism and a second prism, wherein the first prism is aligned to direct the at least one signal to the first set of module ports, wherein the second prism is aligned to direct the at least one signal to the second set of module ports, wherein the beam steering device is configured to at least steer the at least one signal onto the first prism in order to image the at least one signal to the first set of module ports, and wherein the beam steering device is configured to at least steer the at least one signal onto the second prism in order to image the at least one signal to the second set of module ports.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883